Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Donte Gwynn appeals the district court’s order denying his motion requesting that he be transferred from state to federal custody. We have reviewed the record and conclude that the district court’s judgment does not suffer from reversible error, as the issue of Gwynn’s place of confinement is squarely within the prerogative of the Attorney General. See Jake v. Herschberger, 173 F.3d 1059, 1065 (7th Cir.1999); United States v. Warren, 610 F.2d 680, 684-85 (9th Cir.1980). We therefore affirm the judgment of the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.